Citation Nr: 1023327	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and an ulcer, and if so may such claim be granted.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a migraine headache 
disorder, and if so may such claim be granted.

3.  Whether new and material evidence has been presented to 
reopen a service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
disorders other than PTSD, and if so may such claim be 
granted.

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for a left great toe hallux 
valgus deformity (left foot disorder).  

5.  Entitlement to a rating in excess of 20 percent for a 
right foot resection of the lateral aspect of the fifth 
aspect status post bunionectomy (right foot disorder), prior 
to January 21, 2005 and, on and after March 1, 2005.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from February 1989 to April 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2005 and April 2007 
by the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The Board has recharacterized the Veteran's separate 
applications to reopen service connection claims for (i) 
gastroesophageal reflux disease (GERD) and (ii) an ulcer, as 
a single application to reopen a service connection for a 
gastrointestinal disorder, to include GERD and an ulcer, for 
simplicity.  

The Board has also recharacterized the Veteran's application 
to reopen a service connection claim for an 
anxiety/depression disorder (previously considered as a 
personality disorder) and her service connection claim for 
PTSD, as an application to reopen a service connection claim 
for an acquired psychiatric disorder, to include PTSD and 
disorders other than PTSD, in light of the evidence of record 
and Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Taking into 
account the outcome below, the aforementioned 
recharacterization does not prejudice the Veteran.  

The issues of entitlement to service connection for (i) a 
gastrointestinal disorder, to include GERD and an ulcer; (ii) 
an acquired psychiatric disorder, to include PTSD and 
disorders other than PTSD; and (iii) a chronic headache 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1994 rating action denied the Veteran service 
connection for an ulcer disease (now characterized as, a 
gastrointestinal disorder, to include GERD and an ulcer), and 
a migraine headache disorder, finding neither disorder had 
been medically diagnosed.  

2.  Evidence added to the record since the July 1994 rating 
action, includes medical records, reflecting currently 
diagnosed a gastrointestinal disorder, to include GERD and an 
ulcer.

3.  Evidence added to the record since the July 1994 rating 
action includes medical records reflecting a currently 
diagnosed migraine headache disorder.  

4.  A July 1994 rating action, denied the Veteran service 
connection for a personality disorder (now characterized as, 
an acquired psychiatric disorder, to include PTSD and 
disorders other than PTSD), as VA regulations precluded 
service connection for personality disorders.  

5.  Evidence added to the record since the July 1994 rating 
action includes medical evidence reflecting the Veteran's 
diagnosis with an acquired psychiatric disorder, which may be 
service connected for VA purposes.  

6.  A July 1994 rating action denied the Veteran service 
connection for a left foot disorder, finding the condition 
pre-existed her military service and no evidence of record 
indicated the condition was incurred in, or aggravated by, 
military service.

7.  A July 2002 rating action reopened the Veteran's service 
connection claim for a left foot disorder, and denied it on 
the same basis as the July 1994 rating action.

8.  Evidence added to the record since the July 2002 rating 
action does not relate to an unestablished fact necessary to 
substantiate the Veteran's service connection claim for a 
left foot disorder, and does not raise the possibility of 
substantiating the claim.  

9.  The Veteran was awarded a temporary 100 percent 
evaluation from January 21, 2005 to March 1, 2005, based on 
convalescence following hospitalization.

10.  Prior to January 21, 2005 and, on and after March 1, 
2005, the Veteran's right foot disorder was severe in nature, 
but did not result in a total loss of foot usage.  


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied the Veteran's 
service connection claim for a gastrointestinal disorder, to 
include GERD and an ulcer, is final.  38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  Evidence added to the record since the July 1994 rating 
decision, denying the Veteran's service connection claim for 
a gastrointestinal disorder, to include GERD and an ulcer, is 
new and material and her claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The July 1994 rating decision that denied the Veteran's 
service connection claim for a chronic headache disorder is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).
4.  Evidence added to the record since the July 1994 rating 
decision, denying the Veteran's service connection claim for 
a chronic headache disorder, is new and material and her 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  The July 1994 rating decision that denied the Veteran's 
service connection claim for an acquired psychiatric 
disorder, to include PTSD and disorders other than PTSD is 
final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).

6.  Evidence added to the record since the July 1994 rating 
decision, denying the Veteran's service connection claim for 
an acquired psychiatric disorder, to include PTSD and 
disorders other than PTSD, is new and material and her claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

7.  The July 2002 rating decision that denied the Veteran's 
service connection claim for a left foot disorder is final.  
38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

8.  Evidence added to the record since the July 2002 rating 
action is not new and material and the Veteran's service 
connection claim for a left foot disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

9.  Prior to January 21, 2005 and, on and after March 1, 
2005, the criteria for an evaluation of 30 percent, and no 
more, for a right foot disorder are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5280, 
5282 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of her left 
foot claim, and it informed her of the reason that her claim 
had previously been denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but she declined.   Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.

In these circumstances, VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Claims

A review of the claims folder reflects that a July 1994 
rating action denied the Veteran's service connection claims 
for an ulcer, a migraine headache disorder, a personality 
disorder, and a left foot hallux valgus deformity of the left 
great toe (a left foot disorder).  At this time, the RO 
considered the Veteran's service treatment records and 
appropriate VA examination reports.  The RO denied the 
Veteran's ulcer and migraine headache disorder claims, 
finding neither disorder was diagnosed by a medical 
professional, and denied her claim for a personality 
disorder, concluding there was no basis in to grant service 
for a disorder of this nature under VA regulations.  Further, 
the Veteran's left foot disorder claim was denied, as the RO 
found that the disorder pre-existed her military service and 
that there was no evidence the condition was incurred in, or 
aggravated by, military service.  The Veteran did not appeal 
this July 1994 decision within the prescribed time, and it 
became final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

In July 2002, the RO again issued a rating action, with 
respect to the Veteran's left foot disorder, which was then 
characterized as a left calcaneus cyst.  At this time, the RO 
reviewed the evidence of record at the time of the July 1994 
rating action, recent VA and private treatment records, and a 
private surgical report.  The RO reopened the Veteran's claim 
and denied it on the same basis outlined in the July 1994 
rating action.  The Veteran did not appeal this decision with 
the prescribed time, and the decision became final.  38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002).

The July 1994 and July 2002 RO decisions are not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7104 (West 
2002).  In order to reopen this claim, the appellant must 
present or secure new and material evidence with respect to 
that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Gastrointestinal Disorder, to Include GERD and an Ulcer

Various pieces of evidence have been added to the record 
since the July 1994 rating action denying the Veteran's 
service connection claim for a gastrointestinal disorder, to 
include GERD and an ulcer.  The additional evidence includes 
numerous VA treatment records.  These treatment records 
reflect the Veteran's diagnosis with GERD, as noted in a 
January 2005 VA treatment record, as well as a January 2006 
VA physician's recommendation that she continue taking peptic 
ulcer medication.  

The Veteran has now presented evidence related to a 
previously unestablished necessary element of her claim (a 
currently diagnosed gastrointestinal disorder).  The Board 
finds the newly submitted documents to be new and material 
evidence, within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection is reopened.

Acquired Psychiatric Disorder, to Include PTSD and Disorders 
Other Than PTSD

Following the July 1994 denial of her service connection 
claim, many VA psychiatric treatment records have been added 
to the record.  Importantly, a VA psychiatric assessment 
record, dated in August 2004, shows a diagnosis of adjustment 
disorder with mixed emotional features and an arguable 
diagnosis of depression.  Also of record is a VA treatment 
note, dated in January 2006, reflecting that the Veteran had 
been diagnosed with a dysthymic disorder.  

The Veteran has now presented evidence related to this 
previously unestablished necessary element of her claim (a 
currently diagnosed acquired psychiatric disorder for which 
service connection may be granted).  The Board finds the 
newly submitted documents to be new and material evidence, 
within the meaning of 38 C.F.R. § 3.156(a) and the claim for 
service connection is reopened.

Migraine Headache Disorder

Many VA treatment records have also been added to the record 
since the Veteran's service connection claim for this 
disorder was denied in July 1994.  A January 2005 VA surgical 
attending note and a June 2005 VA psychiatric treatment 
record are particularly relevant, as both reflect the 
Veteran's medical diagnosis with a migraine headache 
disorder.  

The Veteran has now presented evidence related to this 
previously unestablished necessary element of her claim (a 
currently diagnosed migraine headache disorder).  The Board 
finds the newly submitted documents to be new and material 
evidence, within the meaning of 38 C.F.R. § 3.156(a) and the 
claim for service connection is reopened.


Left Foot Disorder

VA treatment and examination records, generated after the 
July 2002 denial of the Veteran's service connection claim, 
have been added to the record.  Typical of these records is 
an April 2007 VA examination report, specifically noting "no 
hallux valgus deformity of any significance on the left 
[foot]....[and that the Veteran had] normal and full active 
motion in the metacarpal phalangeal joint of the left great 
toe."  While these treatment records are new in that they 
had not been previously been of record, none of these records 
provide, even an arguable, suggestion that any current left 
foot disorder was caused, or aggravated by, the Veteran's 
military service.  This being the case, the aforementioned 
treatment and examination records are not material within the 
meaning of 38 C.F.R. § 3.156(a).  

The Veteran has also submitted many statements related to her 
left foot disorder, conveying her belief that this disorder 
is related to her military service.  To the extent these 
statements purport to diagnose the cause of her claimed left 
foot disorder, or purport to opine as to aggravation of the 
condition, the Veteran's statements are not competent 
evidence, as lay persons are not qualified to state the 
medical cause of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Moreover, these statements 
essentially reiterate the position she previously advanced, 
which was considered by the RO in the July 2002 rating 
action.  Therefore, the Veteran's numerous statements do not 
present any new position related to her service connection 
claim for a left foot disorder, and her statements are not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  

In sum, the Board finds that new and material evidence has 
not been submitted, in connection with the Veteran's 
application to reopen a service connection claim for a left 
foot disorder.  As a preponderance of the evidence is against 
the claim, there is no doubt to be resolved in the Veteran's 
favor and no basis to grant the claim; therefore, the 
Veteran's appeal is denied.  



III.  Increased Rating

By way of background, a July 1994 rating action granted the 
Veteran service connection for a right foot bunionectomy 
(right foot disorder), assigning a noncompensable rating, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  In response 
to a subsequent increased rating claim, a February 2001 
rating action assigned a temporary 100 percent hospital 
convalescence evaluation and granted the Veteran a 10 percent 
disability rating, under 38 C.F.R. § 4.71a, Diagnostic Code 
5284-5280.  In January 2004, VA received the Veteran's 
present claim and a March 2005 rating action granted the 
Veteran another temporary 100 percent hospital convalescence 
evaluation, from January 21, 2005 to March 1, 2005, but 
denied the Veteran's increased rating claim.  It is with 
respect to this rating action that the Veteran has perfected 
the present matter under review.  Nevertheless, prior to 
being certified to the Board, an April 2007 rating action 
increased the Veteran's disability rating to 20 percent, 
effective January 1, 2004 (the date VA received the Veteran's 
claim).

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284-5280, a severe 
foot injury warrants a 30 percent disability rating.  A 20 
percent rating is appropriate for a moderately severe foot 
injury.  The words such as "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

An April 2004 VA treatment record is the first medical 
evidence in the claims folder related to the severity of the 
Veteran's right foot disorder, generated within the period 
under review.  At this time, the Veteran reported working on 
her feet all day, which resulted in "lots of pain."  On 
physical examination, the VA physician noted that the Veteran 
had painful joint motion and that an x-ray revealed "[l]oose 
K-wire [in the] right foot-backing out and palpably 
painful."  The Veteran was diagnosed with worsening foot 
pain and referred for further consultation to remove the 
aforementioned wire.  

In June 2004, the Veteran again was treated at the VA for her 
right foot disorder.  The examination of the Veteran's foot 
revealed tenderness, slight narrowing of the metacarpal 
phalangeal joint, and painful range of motion.  Ultimately, 
the VA physician diagnosed the Veteran with possibly 
degenerative joint disease of the metacarpal phalangeal 
joint, with K-wire present from past bunion surgery.  

VA treatment records, dated in January 2005, document the 
Veteran's right foot surgery.  These records reflect the 
Veteran's continued complains of painful right toe pain and 
her difficulty walking.  Ultimately, the Veteran underwent a 
right first-toe hallux rigidis correction, and was 
subsequently diagnosed with right first-toe hallux rigidis.  

At a March 2005 VA follow-up treatment, the Veteran continued 
to report "some pain" and numbness associated with her 
right foot disorder, and the VA physician noted her inability 
to wear tennis shoes.  On examination, the VA physician 
recorded the Veteran's decreased right toe range of motion 
and the tenderness on palpation associated with the well 
healed surgical incision.  The VA physician found the 
Veteran's condition to be stable, indicating she would not be 
scheduled for any follow-up visits but that she could return 
if problems persisted.  

Two months later, in May 2005, the Veteran was treated at a 
VA facility.  During this visit, the Veteran reported right 
foot pain and swelling.  On physical examination, the VA 
physician noted the presence of pes cavus, decreased right 
great toe range of motion, decreased sensation of the dorsal 
metacarpal phalangeal joint, a surgical scar that was painful 
on palpitation with increased severity on compression, and a 
"trace [of] antalgis[sic] gait."  Ultimately, the Veteran 
was assessed with a "still painful [right] great toe."

In April 2007, the Veteran was provided a VA examination 
related to her present increased rating claim.  During the 
examination interview, the Veteran reported (i) severe right 
foot pain on weight bearing, (ii) swelling with any agitation 
or aggravation of the right great toe joint, and (iii) heat, 
redness and serve pain during flare-ups.  On physical 
examination, the Veteran's right great toe was stiff because 
of multiple surgeries and constantly throbbed with pain, 
which increased with walking.  The Veteran had right great 
toe dorsiflexion from zero-to-eight degrees and planter 
flexion from zero-to-five degrees, both with "significant 
pain."  After further examination and testing, the examiner 
stated that the Veteran's right great toe caused periods of  
spasms, "marked loss of [right great toe] range of 
motion...moderate ankylotic changes[,]...[and] flare-up[s] that 
are significant and debilitating at times that will cause 
heat, redness, swelling, and severe pain."  The examiner 
then opined that "[t]here is no foreseeable corrective 
surgery that would help this [Veteran]."  Based on these 
findings, the Veteran was diagnosed with degenerative joint 
disease of the metacarpal phalangeal joint of the right great 
toe and medial subchondral sclerosis.  

Reviewing the evidence in light of Diagnostic Code 5284, the 
Veteran has met the criteria for a 30 percent rating, the 
maximum schedular rating available without actual loss of use 
of the foot.  The medical evidence of record indicates the 
Veteran has continually experienced severe pain associated 
with her right great toe.  Moreover, as noted in an April 
2004 VA treatment record, the Veteran's right toe required 
surgery because a K-wire (from a previous surgical procedure) 
was no longer in the proper location, causing palpable right 
great toe pain.  Additionally, at a March 2005 VA follow-up 
treatment, a VA physician specifically noted the Veteran's 
decreased right great toe range of motion.  What is more, the 
April 2007 VA examiner specifically characterized the 
Veteran's loss of right great toe range of motion as 
"marked," and noted the presence of "moderate ankylotic 
changes."  The VA examiner further opined that no 
foreseeable surgical procedure was available to abate the 
Veteran's right great to symptoms.  This evidence further 
corroborates the Veteran's continued and consistent account 
of her right great toe and general right foot symptoms, 
including spasms and pain.  Looking to all evidence of 
record, the Board finds that the Veteran's right foot 
disorder is best characterized as severe, within the meaning 
of Diagnostic Code 5284.  Therefore, a 30 percent evaluation, 
the maximum schedular rating available, is appropriate; and 
the Veteran's claim is granted.

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not demonstrate that 
the Veteran has totally lost usage of her foot (the only 
Diagnostic Code allowing for a rating in excess of 30 percent 
for a unilateral foot disability).  See 38 C.F.R. § 4.71a, DC 
5276.  

The Board acknowledges that March 2005 and May 2005 VA 
treatment records contain notations of a painful surgical 
scar, associated with the Veteran's right great toe surgery; 
however, the April 2007 VA examination report clarified that 
the aforementioned scar was numb and not painful.  This 
examination provided an in depth analysis and description of 
the scar, noting that the scar was not deep, nor was there 
loss of soft tissue or any adherence.  The examiner also 
added that a photograph would not be helpful, because the 
scar is not visible except with a telescopic lens.  As such, 
the Board finds that there is insufficient evidence to 
warrant the assignment of a separate disability rating for a 
painful unstable scar.  See 38 C.F.R. § 4.118, DC 7804.  

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

The Board is aware of the Veteran's complaints that her right 
foot disorder has on her ability to work and perform the 
daily activities of living.  Upon reviewing the rating 
assigned, the Board finds no aspect of the Veteran's 
disability that is not contemplated by the schedular 
criteria.  Moreover, there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization that would 
take the Veteran's case outside the norm, or for which she 
has not been separately compensated, so as to warrant an 
extraschedular rating.  Notably, the rating schedule 
contemplates loss of working time due to exacerbations 
commensurate with the level of disability which, in this 
case, is contemplated in the rating assigned.  See 38 C.F.R. 
§ 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a gastrointestinal disorder, 
to include GERD and an ulcer, and the claim is granted to 
this extent.

New and material evidence has been presented to reopen a 
claim for service connection for a chronic headache disorder 
and the claim is granted to this extent.

New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD and disorders other than PTSD, and 
the claim is granted to this extent.

New and material evidence not having been received to reopen 
a claim for service connection for a left foot disorder, the 
Veteran's appeal is denied.

A 30 percent rating, prior to January 21, 2005 and, on and 
after March 1, 2005, is granted, subject to the rules and 
regulations governing the award of monetary benefits.  


REMAND

The Veteran maintains that she was treated for a 
gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD) and an ulcer, and a chronic headache disorder 
in-service, which caused her presently diagnosed disorders.  
The claims folder contains (i) an August 1989 service 
treatment record, documenting what were described as 
"possibly ulcer" complaints, with a notation that a 
diagnosis of peptic ulcer disease should be ruled out, and 
(ii) May 1989, November 1989 and March 1990 service treatment 
records, noting treatment for extended headache symptoms.  VA 
treatment records, dated in March 2004 and 2005, document the 
Veteran's diagnosis with a migraine headache disorder, and 
those, respectively dated in January 2005 and January 2006, 
document her diagnosis with GERD.  In light of this evidence, 
VA is obligated to provide appropriate VA examinations 
related to the Veteran's claimed gastrointestinal disorder, 
to include GERD and an ulcer, and chronic headache disorder, 
to determine if either disorder had its onset, or is 
otherwise related to her military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).  

Further, the Veteran contends that her currently diagnosed 
acquired psychiatric disorder(s) was incurred in military 
service.  In various communications, the Veteran indicates 
that while on active duty she was involved in a physically 
abusive marriage and service treatment records, such as a 
record dated in March 1990, sufficiently corroborate this in-
service non-combat stressor.  See 38 C.F.R. § 3.304(f)(4).  
What is more, the Veteran's service treatment record is 
replete with in-service psychiatric treatment records.  For 
example, a November 1989 service treatment record documents a 
military medical professional's assessment that the Veteran 
may have had a depressive disorder, and an August 2005 VA 
treatment note documents her diagnosis and treatment for a 
dysthymic disorder.  Accordingly, the Veteran should be 
provided a VA examination to determine if any currently 
diagnosed acquired psychiatric disorder is related to the 
Veteran's military service or any incident therein.  McLendon 
supra.

Upon reviewing the record, the Board finds that there may be 
additional in-service treatment records, relevant to the 
Veteran's service connection claim for an acquired 
psychiatric disorder, to include PTSD and disorders other 
than PTSD.  Looking to a November 1989 in-service psychiatric 
consultation record, noting the Veteran's in-patient 
psychiatric treatment, and the Veteran's January 2005 
statement, indicating she was hospitalized at the Marine 
Corps Air Station (Cherry Point, North Carolina), the Board 
finds that there may be additional in-service psychiatric 
treatment records that VA should attempt to obtain.  Given 
that in-patient treatment records are sometimes stored 
separately from out-patient records, at the National 
Personnel Records Center, an attempt to obtain these records 
should be made.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the Board finds that VA should attempt to obtain the 
Veteran's service personnel record, as both her DD-214 and an 
in-service psychological evaluation, conducted in February 
1990 and March 1990, indicate she was medically separated 
from military service because of a personality disorder.  In 
light of the basis for the Veteran's separation from military 
service, her service personnel record may assist in 
substantiating her claim for an acquired psychiatric 
disorder, to include PTSD and disorders other than PTSD and 
VA should undertake such efforts.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The evidence of record also suggests there may be VA 
treatment records relevant to the Veteran's claims, which are 
not of record.  The Veteran's claims folder contains a 
January 2006 VA gastrointestinal treatment record, noting a 
future treatment in September 2006, but the claims folder 
does not contain this record or any subsequently dated 
gastrointestinal treatment record.  Further, in a May 2006 
correspondence, the Veteran reported receiving regular VA 
treatment for her headache disorder; however, the most recent 
record related to this disorder is a June 2005 VA psychiatric 
treatment record.  The aforementioned June 2005 VA 
psychiatric treatment record also specifies that the Veteran 
was being seen for follow-up psychiatric treatment, 
suggesting she receives regular VA psychiatric treatment; 
however, no subsequent VA psychiatric treatment records are 
of record.  As such, the Board finds that there are likely 
outstanding VA treatment records (likely generated at the VA 
Medical Center in Tallahassee, Florida, as each of the 
previously noted records were from this location) in VA 
custody that have not been associated with the claims folder.  
Accordingly, the Board finds that VA should undertake 
additional efforts to obtain these respective outstanding VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request that 
it conduct a search for any in-patient 
psychiatric/mental health clinic records 
related to the Veteran's in-service 
treatment for any psychiatric condition at 
the Marine Corps Air Station located in 
Cherry Point, North Carolina, in November 
1989.  Any negative response should be in 
writing and associated with the claims 
folder.

2.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
Veteran's complete service personnel 
records.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
folder.

3.  The AMC/RO should request all the 
Veteran's hospitalization, and/or 
treatment, records from the VA Medical 
Center in Tallahassee, Florida, related to 
(i) a gastrointestinal disorder, to 
include GERD and an ulcer, dated in and 
after January 2006; (ii) an acquired 
psychiatric disorder, to include PTSD and 
disorders other than PTSD, dated in and 
after June 2005; and (iii) a migraine 
headache disorder, dated in and after June 
2005.  The request for these records 
should contain the appropriate 
identifiers, mindful of the Veteran's name 
changes.  Any negative response should be 
in writing and associated with the claims 
folder.

4.  After the aforementioned development 
has been completed and all records, and/or 
the negative response(s), associated with 
the claims folder, the Veteran should be 
afforded appropriate VA examinations 
related to her service connection claims 
for (i) a gastrointestinal disorder, to 
include gastroesophageal reflux disease 
(GERD) and an ulcer, and (ii) a migraine 
headache disorder.  The claims folder 
should be made available to, and reviewed 
by, the respective examiners, with such 
review noted in the examination report.  
The respective examiners should record the 
full history of the disorders, including 
the Veteran's account of the onset of 
symptoms.  All necessary studies should be 
performed, and all findings reported in 
detail.  

The examiner should then indicate whether 
the Veteran has any current (i) 
gastrointestinal disorder, to include GERD 
and an ulcer, and/or (ii) a migraine 
headache disorder.  If any disorder(s) is 
present, the examiner should opine, 
providing a clear and complete rationale, 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the disorder(s) had its 
onset in service, or is otherwise related 
to the Veteran's military service.  

5.  After the aforementioned development 
has been completed and all records, and/or 
the negative response(s), associated with 
the claims folder, schedule the Veteran 
for a VA psychiatric examination.  The 
claims folder should be provided to the 
examiner and a complete rationale should 
be provided for any opinion expressed.  
The examiner should record the full 
history of the Veteran's acquired 
psychiatric disorder(s), including the 
Veteran's account of her symptoms (in-
service and post-service).  The VA 
examiner should specifically: 

a)  Diagnose any current acquired 
psychiatric disorder(s).

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

c)  If a diagnosis of PTSD is 
warranted, specify whether such 
diagnosis is based on the Veteran's 
single corroborated stressor of being 
subjected to physical abuse by her 
then husband in-service.  

d)  Discuss whether any current 
acquired psychiatric disorder, other 
than PTSD, had its onset in-service, 
and/or is otherwise related to the 
Veteran's military service.

The examiner should specifically attempt to 
reconcile the requested opinion with other 
clinical evidence of record, including 
post-service records, reflecting complaints 
and clinical findings of multiple acquired 
psychiatric illnesses.  Additionally, the 
requested opinion should consider and 
address the August 2004 VA psychiatric 
assessment, addressing the Veteran's 
history of trauma, during her first 
marriage.  

Any and all tests the examiner deems 
necessary should be performed and reported 
in detail.  Additionally, the examiner 
should provide clear and complete medical 
reasoning and rational for all requested 
opinions and findings, which should be set 
forth in a legible examination report.

6.  After the above development has been 
fully completed, the AMC/RO should 
thereafter review the additional evidence 
that has been obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought on 
appeal remain denied, the Veteran, and her 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


